Case: 12-10078    Date Filed: 10/02/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-10078
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:08-cr-20897-DMM-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

JAMES JOVAN LADSON,

                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (October 2, 2012)

Before WILSON, HILL and KRAVITCH, Circuit Judges.

PER CURIAM:

      Richard Klugh, appointed counsel for James Jovan Ladson, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 12-10078    Date Filed: 10/02/2012   Page: 2 of 2

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ladson’s sentences are

AFFIRMED.




                                         2